Fleew
FEB 17 202t

UNITED STATES DISTRICT COURT Clerk, U. S. District Court
EASTERN DISTRICT OF TENNESSEE __ astern District of Tennessee
AT KNOXVILLE At Knoxville

UNITED STATES OF AMERICA )
) No. 3:21-cr- | |

, ) i
. ) ator: Vi Yi\ao PRO

DIOS E. TATE )
INDICTMENT
COUNT ONE
(False Use of a Social Security Number, 42 U.S.C. § 408(a)(7)(B))

The Grand Jury charges that on or about November 16, 2020, in the Eastern District of
Tennessee, the defendant, DIOS E. TATE, for the purpose of obtaining for himself anything of
value from any person, did, with intent to deceive, falsely represent ***-**-**42 to be the social
security account number assigned by the Commissioner of Social Security to him in an
“Application for Tennessee Driver License” submitted by DIOS E. TATE to the Knox County
Clerk, when in fact, as DIOS E. TATE well knew, such number was not the social security
account number assigned by the Commissioner of Social Security to him, in violation of 42

U.S.C. § 408(a)(7)(B).

COUNT TWO
(Aggravated Identity Theft, 18 U.S.C. § 1028A(a)(1))

The Grand Jury further charges that on or about November 16, 2020, in the Eastern
District of Tennessee, the defendant, DIOS E. TATE, during and in relation to a felony violation
of 42 U.S.C. § 408(a)(7)(B) (false use of a social security number) as alleged in Count One of

this Indictment, did knowingly transfer, possess, and use, without lawful authority, a means of

1

Case 3:21-cr-00017-TAV-DCP Document1 Filed 02/17/21 Pagelof2 PagelD#: 1
identification of another actual person, that is, the social security account number ***-**-**42,

knowing that such Social Security account number belonged to another actual person, in

violation of 18 U.S.C. § 1028A(a)(1).

 

*% ok kk ok
A True Bill:
Foreperson V ~

Approved:

J. Douglas Overbey
United States Attorney

 

Case 3:21-cr-00017-TAV-DCP Document1 Filed 02/17/21 Page2of2 PagelD #: 2
